                Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 1 of 8



 1   DURIE TANGRI LLP
     JOSEPH C. GRATZ (SBN 240676)
 2   jgratz@durietangri.com
     ADITYA V. KAMDAR (SBN 324567)
 3   akamdar@durietangri.com
     217 Leidesdorff Street
 4   San Francisco, CA 94111
     Telephone:    415-362-6666
 5   Facsimile:    415-236-6300

 6   Attorneys for Defendants
     AMAZON.COM, INC. and
 7   AMAZON WEB SERVICES, INC.

 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13
     ELASTICSEARCH, INC., a Delaware                    Case No. 5:19-cv-06158-EJD
14   corporation, and ELASTICSEARCH B.V., a
     Dutch corporation,                                 DEFENDANTS’ ANSWER TO
15                                                      PLAINTIFFS’ COMPLAINT
                                Plaintiffs,
16                                                      Ctrm: 4, 5th Floor
           v.                                           Judge: Honorable Edward J. Davila
17
     AMAZON.COM, INC., a Delaware corporation,
18   and AMAZON WEB SERVICES, INC., a
     Delaware corporation,
19
                                Defendants.
20
21

22

23

24

25

26

27

28


                  DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
                    Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 2 of 8



 1             Defendants Amazon.com, Inc. and Amazon Web Services, Inc. (collectively “Defendants” or

 2   “Amazon”) hereby answer the Complaint of Plaintiffs Elasticsearch, Inc. and Elasticsearch B.V.

 3   (collectively “Plaintiffs” or “Elastic”) as follows. All allegations not specifically admitted herein are

 4   denied.

 5                                                 INTRODUCTION
 6             1.       Amazon admits that the Complaint purports to state claims for trademark infringement

 7   and false advertising. Amazon denies any remaining allegations in this paragraph.

 8             2.       Amazon admits that its website states, “Elasticsearch has become an essential technology

 9   for log analytics and search . . . .” Amazon lacks sufficient knowledge or information to admit or deny
10   the remaining allegations in this paragraph and on that basis denies them.
11             3.       Amazon admits that it offers Amazon Elasticsearch Service (“AESS”) and Open Distro
12   for Elasticsearch (“Open Distro”). Amazon admits that it describes AESS as a “Fully managed, scalable,
13   and secure Elasticsearch service” and Open Distro as “[a]n Apache 2.0-licensed distribution of
14   Elasticsearch enhanced with enterprise security, alerting, SQL, and more.” Amazon denies all remaining
15   allegations in this paragraph.
16             4.       Denied.
17             5.       Denied.
18                                                      PARTIES
19             6.       Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

20   paragraph and on that basis denies them.
21             7.       Amazon.com, Inc. admits it is incorporated in Delaware, with its principal place of
22   business in Seattle, Washington. Amazon.com, Inc. admits that it maintains an office or offices in this
23   District.
24             8.       Amazon Web Services, Inc. admits it is incorporated in Delaware, with its principal place
25   of business in Seattle, Washington. Amazon Web Services, Inc. admits that it maintains an office or

26   offices in this District. Amazon Web Services, Inc. admits that it is a wholly-owned subsidiary of

27   Amazon.com, Inc. Except as expressly admitted, Amazon denies the allegations in this paragraph.

28

                                                              1
                      DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
                 Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 3 of 8



 1                                        JURISDICTION AND VENUE
 2          9.       Amazon does not contest that this Court may assert subject matter jurisdiction over

 3   Elastic’s claims.

 4          10.      For purposes of this Action only, Amazon consents to venue in this District.

 5                                      INTRADISTRICT ASSIGNMENT
 6          11.      The allegations in this paragraph are legal conclusions to which no response is required.

 7                                       THE ELASTICSEARCH MARK
 8          12.      Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.
10          13.      Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
11   paragraph and on that basis denies them.
12          14.      Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
13   paragraph and on that basis denies them.
14          15.      Amazon lacks sufficient knowledge or information to admit or deny the allegation that
15   Elastic has used its ELASTICSEARCH mark continuously since its September 25, 2012 registration
16   date, and on that basis denies it. The remaining allegations in this paragraph are legal conclusions to
17   which no response is required. To the extent any response is required, Amazon denies the remaining
18   allegations in this paragraph.
19                   AMAZON’S INFRINGEMENT OF THE ELASTICSEARCH MARK
20          16.      Amazon admits that the website for AESS describes AESS as “a fully managed service
21   that makes it easy for you to deploy, secure, and operate Elasticsearch at scale with zero down time.”
22   Amazon admits that its AESS documentation states that users will get “direct access to the Elasticsearch
23   APIs” and that the service “makes it easy to deploy, operate, and scale Elasticsearch clusters in the AWS
24   Cloud.” Amazon admits that Elastic offers SAAS services that compete with AESS. Except as expressly
25   admitted, Amazon denies the allegations in this paragraph.

26          17.      Amazon admits that the first image in this paragraph depicts a portion of the landing page

27   for Amazon Elasticsearch Service. Amazon admits that Werner Vogels is the chief technology officer

28   and a vice president at Amazon. Amazon admits that the second image in this paragraph purports to be a

                                                           2
                   DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
              Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 4 of 8



 1   tweet made by Werner Vogels on or about October 1, 2015. Amazon denies the remaining allegations in

 2   this paragraph.

 3          18.        Amazon denies the allegations of the first and second sentences of this paragraph.

 4   Amazon admits that some of the code used to operate AESS was not written by Elastic. Amazon admits

 5   that Elastic offers some functionality under the ELASTICSEARCH brand that is not offered as part of

 6   AESS. Amazon denies any remaining allegations of this paragraph.

 7          19.        Amazon admits that on or about March 11, 2019, it began offering Open Distro. Amazon

 8   admits that it described Open Distro as “a value-added distribution of Elasticsearch that is 100% open

 9   source (Apache 2.0 license) and supported by AWS.” Amazon admits that the image in this paragraph
10   depicts part of an Open Distro page on GitHub. Amazon denies the remaining allegations in this
11   paragraph.
12          20.        Amazon admits that the image in this paragraph depicts a portion of an Open Distro page
13   on GitHub. Amazon denies the remaining allegations in this paragraph.
14          21.        The allegations in this paragraph are legal conclusions to which no response is required.
15   To the extent any response is required, Amazon denies the allegations in this paragraph.
16          22.        Amazon admits that the AWS Trademark Guidelines contain the phrases quoted in this
17   paragraph. The remaining allegations in this paragraph are legal conclusions to which no response is
18   required. To the extent any response is required, Amazon denies the remaining allegations in this
19   paragraph.

20                                           FIRST CAUSE OF ACTION
21                                             Trademark Infringement
22                                           (15 U.S.C. §§ 1114-1117, 1125)

23          23.        Amazon repeats and realleges each and every response to Elastic’s foregoing allegations.
24          24.        Denied.
25          25.        Amazon admits that the name of AESS is “Amazon Elasticsearch Service” and that the

26   name of Open Distro for Elasticsearch is “Open Distro for Elasticsearch.” The remaining allegations in

27   this paragraph are legal conclusions to which no response is required. To the extent any response is

28   required, Amazon denies the remaining allegations in this paragraph.

                                                             3
                  DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
               Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 5 of 8



 1          26.     Denied.

 2          27.     Denied.

 3                                         SECOND CAUSE OF ACTION
 4                                          False Description/Advertising
 5                                                 (15 U.S.C. § 1125)

 6          28.     Amazon repeats and realleges each and every response to Elastic’s foregoing allegations.

 7          29.     Denied.

 8          30.     Denied.

 9          31.     Denied.
10          32.     Denied.
11                                             PRAYER FOR RELIEF
12          As to Elastic’s prayer for relief, it contains legal conclusions to which no response is required. To

13   the extent a response is required, Amazon denies that Plaintiffs are entitled to any of the relief requested

14   and denies any factual allegations in its prayer for relief.

15                                        DEMAND FOR A JURY TRIAL
16          Amazon demands a jury trial on all issues so triable.

17                                           ADDITIONAL DEFENSES
18          Without modifying any burden, Amazon states the following defenses to Elastic’s Complaint and

19   to each cause of action, claim, and allegation Elastic asserts against Amazon. Amazon reserves the right

20   to allege additional defenses and to amend its Answer to the complaint as information becomes known
21   through the course of discovery or otherwise.
22                                       FIRST ADDITIONAL DEFENSE
23                                             (Failure to state a claim)
24          The Complaint fails to state a claim upon which relief can be granted.
25

26

27

28

                                                             4
                  DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
              Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 6 of 8



 1                                     SECOND ADDITIONAL DEFENSE
 2                                              (Nominative fair use)
 3          Elastic’s claims are barred at least in part by the doctrine of nominative fair use. For example, the

 4   term ELASTICSEARCH is being used in connection with code distributed by Elastic under the

 5   ELASTICSEARCH name.

 6                                      THIRD ADDITIONAL DEFENSE
 7                                              (Equitable estoppel)
 8          Elastic’s claims are barred at least in part by the doctrine of equitable estoppel.

 9                                     FOURTH ADDITIONAL DEFENSE
10                                                     (License)
11          Elastic’s claims are barred at least in part because Elastic granted Amazon a license to use the

12   term “Elasticsearch.”

13                                      FIFTH ADDITIONAL DEFENSE
14                                          (Laches and Acquiescence)
15          Elastic’s claims are barred at least in part by the doctrine of laches.

16                                      SIXTH ADDITIONAL DEFENSE
17                                                     (Waiver)
18          Elastic’s claims are barred at least in part by the doctrine of waiver.

19                                    SEVENTH ADDITIONAL DEFENSE
20                                             (Statute of limitations)
21          Elastic’s claims are bared at least in part by the applicable statutes of limitations.

22                                     EIGHTH ADDITIONAL DEFENSE
23                                              (Failure to mitigate)
24          Elastic is barred from recovering damages because and to the extent of its failure to mitigate its

25   alleged damages.

26                                      NINTH ADDITIONAL DEFENSE
27                                                (Unclean hands)
28          Elastic’s claims are barred at least in part by the doctrine of unclean hands.

                                                            5
                 DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
            Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 7 of 8



 1   Dated: November 20, 2019                   DURIE TANGRI LLP

 2
                                          By:                  /s/ Joseph C. Gratz
 3                                                            JOSEPH C. GRATZ
 4                                              Attorneys for Defendants
                                                AMAZON.COM, INC. and
 5                                              AMAZON WEB SERVICES, INC.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  6
               DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
              Case 5:19-cv-06158-EJD Document 18 Filed 11/20/19 Page 8 of 8



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on November 20, 2019 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Joseph C. Gratz
 5                                                                    JOSEPH C. GRATZ
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                          7
                 DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT / CASE NO. 5:19-CV-06158-EJD
